J-S14006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WELLS FARGO BANK, N.A.                    :   IN THE SUPERIOR COURT OF
SUCCESSOR BY MERGER TO                    :        PENNSYLVANIA
WACHOVIA BANK, N.A.                       :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PATRICK F. COSTANTINO, A/K/A              :
PASQUALE F. COSTANTINO, A/K/A             :
PATRICK COSTANTINO, KAREN E.              :
COSTANTINO, A/K/A KAREN ANN               :
KARBOSKI AND THE UNITED STATES            :
OF AMERICA                                :
                                          :
                                          :
APPEAL OF: PATRICK F.                     :
COSTANTINO, A/K/A PASQUALE F.             :
COSTANTINO, A/K/A PATRICK                 :
COSTANTINO                                :         No. 607 MDA 2016

               Appeal from the Order Entered March 14, 2016
              In the Court of Common Pleas of Luzerne County
                     Civil Division at No(s): 2014-06640


BEFORE:   GANTMAN, P.J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                          FILED MARCH 28, 2017

     Appellant, Patrick F. Constantino a/k/a Pasquale F. Constantino a/k/a

Patrick Constantino, appeals from the order of the Luzerne County Court of

Common Pleas, which entered summary judgment in favor of Appellee, Wells

Fargo Bank, N.A., in this mortgage foreclosure action. We affirm.

     In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S14006-17


restate them.1

       Appellant raises two issues for our review:

          DID THE [TRIAL] COURT…ERR AS A MATTER OF LAW IN
          DISMISSING [APPELLANT]’S NEW MATTER ASSERTING
          THAT [APPELLEE]’S MORTGAGE WAS UNLAWFUL AND IN
          CONTRAVENTION OF BANKING REGULATIONS?

          DID THE [TRIAL] COURT ERR AS A MATTER OF LAW IN
          GRANTING   [APPELLEE]’S  MOTION  FOR   SUMMARY
          JUDGMENT?

(Appellant’s Brief at 4).

       With respect to Appellant’s first argument challenging “the dismissal of

his new matter,” we observe that appellate briefs must conform in all

material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure.              Rosselli v. Rosselli, 750 A.2d 355

(Pa.Super. 2000), appeal denied, 564 Pa. 696, 764 A.2d 50 (2000) (citing

Pa.R.A.P. 2101).         See also Pa.R.A.P. 2114-2119 (addressing specific

requirements of each subsection of brief on appeal).            Regarding the

argument section of an appellate brief, Rule 2119(a) provides:

          Rule 2119. Argument

          (a) General rule. The argument shall be divided into as
          many parts as there are questions to be argued; and shall
____________________________________________


1
   We make the following additions to the trial court’s Rule 1925(a)(1)
opinion: Appellant and then-wife, Karen Constantino a/k/a Karen Ann
Karboski, executed the residential mortgage and promissory note in favor of
Wachovia Bank, N.A. on May 5, 2007. Appellant has not made a single
payment since he defaulted on the mortgage on January 26, 2012, and the
last payment he made was on December 28, 2011.



                                           -2-
J-S14006-17


         have at the head of each part―in distinctive type or in
         type distinctively displayed―the particular point treated
         therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly:

         The argument portion of an appellate brief must include a
         pertinent discussion of the particular point raised along
         with discussion and citation of pertinent authorities. This
         Court will not consider the merits of an argument which
         fails to cite relevant case or statutory authority. Failure to
         cite relevant legal authority constitutes waiver of the claim
         on appeal.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal

denied, 620 Pa. 724, 69 A.3d 603 (2013) (internal citations and quotation

marks omitted).    See also Lackner v. Glosser, 892 A.2d 21 (Pa.Super.

2006) (explaining appellant’s arguments must adhere to rules of appellate

procedure, and arguments which are not appropriately developed are waived

on appeal; arguments not appropriately developed include those where

party has failed to cite any authority in support of contention); Estate of

Haiko v. McGinley, 799 A.2d 155 (Pa.Super. 2002) (stating rules of

appellate procedure make clear appellant must support each question raised

by   discussion   and   analysis   of   pertinent   authority;   absent   reasoned

discussion of law in appellate brief, this Court’s ability to provide appellate

review is hampered, necessitating waiver of issue on appeal).

      Instantly, Appellant fails to cite relevant legal authority to support his

argument that the mortgage was unlawful.            Instead, he merely cites the

legal standard for summary judgment.           Appellant baldly states that the

                                        -3-
J-S14006-17


mortgage was unlawful and violated banking regulations because “the cross-

collateralization of the loan with the loan of…Appellant’s former wife was

done after the parties were divorced.”          Appellant’s argument is incoherent

and unsupported by relevant legal authority. Appellant’s failure to develop

his claim on appeal precludes meaningful review and arguably constitutes

waiver of his first issue on appeal. See Pa.R.A.P. 2119(a); Pa.R.A.P. 2101;

Whitley, supra; Lackner, supra; Haiko, supra.

      Moreover, with respect to both issues on appeal, after a thorough

review of the record, the briefs of the parties, the applicable law, and the

well-reasoned opinion of the Honorable Lesa S. Gelb, we agree Appellant’s

issues merit no relief. The trial court opinion comprehensively discusses and

properly disposes of the questions presented. (See Trial Court Opinion, filed

June 3, 2016 at 7-16) (finding: preliminarily, Appellant filed 14-issue Rule

1925(b) statement; this case is straightforward mortgage foreclosure action

where all relevant facts were presented to court; case does not factually or

procedurally   justify   identification   of    14   issues   for   appellate   review;

Appellant’s Rule 1925(b) statement includes issues, which are entirely

misplaced and not intended to be addressed with Superior Court; Appellant’s

Rule 1925(b) statement is nothing more than attempt to delay final

determination in this matter; Appellant waived all issues on appeal for filing

unnecessarily complex, incoherent, and lengthy Rule 1925(b) statement;

moreover, (1) Appellant’s new matter did not raise any material issues of


                                          -4-
J-S14006-17


fact but merely stated conclusions of law irrelevant to this foreclosure

action; in Appellant’s response to Appellee’s summary judgment motion,

Appellant failed to identify relevant facts in dispute or point to contradictions

in record; specifically, Appellant failed to: (a) attach to his response

supporting documents; (b) make factual allegations related to other loans

and   guaranties;   and   (c)   properly   identify   any   cross-collateralization

provision; information related to other loans and guaranties are not in

record; Appellant failed to identify issue of material fact related to cross-

collateralization clause; (2) Appellant baldly denied in his answer to

Appellee’s complaint that he is in default under mortgage and amount due

and owing on mortgage; Appellant failed to identify in his answer those

payments he claims he made under mortgage; information on Appellant’s

payments not stated in complaint was within Appellant’s control; therefore,

Appellant’s denial of default is deemed admission of default and amount due

and owing under mortgage; Appellant’s response to motion for summary

judgment rested completely on pleadings; Appellant failed to attach

supporting documents to demonstrate genuine issue of material fact).

Therefore, we affirm on the basis of the trial court’s opinion.

      Order affirmed.




                                      -5-
J-S14006-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2017




                          -6-
                                                                 Circulated 03/03/2017 09:49 AM



Wells Fargo Bank, N.A. s/b/m      :    In the Court of Common Pleas
Wachovia Bank, National                       of Luzerne County
Association

                    Appel lee

     VS.


Patrick F. Constantino, a/k/a
Pasquale F. Constantino, and
Koren Constantino a/k/a
Karen Ann Karboski

Patrick F. Constantino,
                 Appellant                       No. 6640 of 2014

                                OPINION

Background

      On May 28, 2014, Appellee filed a Complaint in Mortgage

Foreclosure    against     Appellant     (the    "Comptolnt"}.          In    the

Complaint,     Appellee     alleged     that    Appellant    executed            a

mortgage       to     Wachovia         Bank,     National         Association

("Wachovia")     in the original principal amount of $240,141.50.

Appellee     is the    successor by merger to Wachovia.                       The

mortgage to Wachovia was recorded at the Luzerne County
                                                            II
Recorder of Deeds, Book 3007, Page 161163 (the Mortgage").

In the Complaint, Appellee alleged that Appellant defaulted
on the Mortgage for failure to pay installments of principal and

interest due on January 26, 2012. Appellee further explained

that, due to the default, Act 6 and Act 91 Notices were sent to

Appellant.

     According to Appellee, the total amount due and owing

by Appellant on the Mortgage through May 8, 2014 was

$278,678.91with per diem interest in the amount of $44.44281

accruing thereafter. At the close of the Complaint, Appellee

sought an in rem judgment in mortgage foreclosure against

Appellant for the amount of $278,678.91.

     On December 10, 2014, Appellant filed his Answer and

New Matter (the "Answer") in response to the Complaint. In the

Answer, Appellant     generally denied       Appellee's averment

alleging a default under the terms of the Mortgage, without

listing any payment    dates or amounts. Appellant likewise

generally denied the amounts alleged to remain due and

owing   on   the   Mortgage.       Further, Appellant   denied   as

conclusions of fact and law to which no responsivepleading is

necessary the averment that the Act 6 and Act 91 Notices


                               2
           were sent. In his New Matter, Appellant raised various irrelevant

           issues that fail to amount to defenses in the instant matter.
--------------------                         -------~--     ---------------
           Appellee filed its Reply to New Matter on December 31, 2014.

                    On February 3, 2016, Appellee filed its Motion for Summary

           Judgment (the "Motion for Summary Judgment"). In the Motion

    -· ·   for Summary Judgment, Appellee osserted trrcrf"there·were-nn -

           issues    of   material   fact    remaining     and      attached   various

           supportive      documents        to demonstrate       Appellant's   liability

           pursuant to the Mortgage. Specifically, Appellee attached the

           following documents to the Motion for Summary Judgment: the

           Mortgage       and Promissory Note; an Affidavit confirming the

           default under the Mortgage            and the amounts remaining due

           and      owing; Appellant's       loan history; and, a copy of the

           combined Act 6 and Act 91 Notice with proof of mailing.

           Further, Appellee argued in the Motion for Summary Judgment

           that Appellant's responses in his Answer effectively operated as

           admissions to the allegations in the Complaint. Specifically,

           Appellee       claimed that Appellant's        answers to averments l O

           and 11 of the Complaint amount to admissions to the event of


                                                 3
                default and the amounts due and owing under the Mortgage.

                Appellee concluded the Motion for Summary Judgment with

                the argument that Appellant's New Matter consisted only of

                conclusions of law, unsupported by facts, which do not serve

                as defenses in a mortgage foreclosure action .
..   ·····- ... -· ·--   ··-.   ···-··-
                                   On     March-2;   20T6, Appellant filed his   Respc,nse   to · the

                Motion for Summary Judgment. First, in his Response, Appellant

                incorrectly stated that summary judgment is inappropriate

                because Appellee failed to answer his New Matter. Indeed,

                Appellee filed a timely Reply to New Matter on December 31,

                2014. Next, Appellant                     attempted    to overcome      summary

               judgment by arguing that the averments in his New Matter raise

                unresolved issues of material fact. Notably, Appellant's New

                Matter does not address any issues of fact, rather, it merely

                states various conclusions of law irrelevant to this mortgage

                foreclosure action. Finally, Appellant argued in his Response

                that summary judgment is improper because Appellee relies on

                its own allegations and deemed admissions by Appellant. Still,

                throughout his seven (7) page Response, Appellant completely


                                                              4
fails to raise any facts relevant to the instant matter which

remain in dispute, or point to any contradictions in the record.

      By Order dated March              14, 2016, this Court held that

Appellee was entitled to summary judgment as a matter of law.

Accordingly, this Court entered an in rem judgment in favor of

Appellee    in the amount       of $322,327.95 plus interest from

January 15, 2016 and other costs and charges collectible under

the Mortgage      for foreclosure        and sale of the mortgaged

property. On April 13, 2016, Appellant filed a Notice of Appeal

to the Pennsylvania Superior Court.             1   By Order dated April 15,

2016, this Court instructed Appellant to file a Concise Statement

of Matters Complained of on Appeal within 21 days. On May 3,

2016, Appellant       filed   his       Concise       Statement    of   Errors

Complained      of on Appeal,           raising fourteen      (14) different

matters    for review. Appellee           did       not file a response to

Appellant's Concise Statement.




1The other Defendant in this case, Karen Constantino a/k/a Karen Ann
Karboski, had a default judgment entered against her on January 21,
2015, and is not involved in the current appeal.

                                    5
Standard of Review

        Upon review of a motion for summary judgment, a court

must view the record in the light most favorable to the non-

moving party, and resolve all doubts as to the existence of a

genuine issue of material fact against the moving party. Fine v.

Checcio, 582 Pa. 253, 265, 870 A.2d 850, 857 (citing Jones v.

SEPTA,          565 Pa. 211, 772 A.2d 435, 438 (Pa. 2001)). The

Pennsylvania Rules of Civil Procedure                 governing   summary

judgment             instruct, in relevant part, that the court shall enter

judgment whenever there is no genuine issue of any material

fact as to a necessary element of the cause of action or

defense that could              be established by additional discovery.

Pa.R.C.P., Rule l 035.2(1) (2015}. Pursuant to the Rules of Civil

Procedure, a motion for summary judgment is based upon an

evidentiary record that entitles the moving party to judgment

as a matter of law. Note to Pa.R.C.P., Rule 1035.2 (2015}. The

court    11
              ...   may grant summary judgment only where the right to

such a judgment is clear and free from doubt." Checcio, 582




                                         6
Pa. 253, 265, 870 A.2d 850, 857 (citing Marks v. Tasman, 527 Pa.

132, 589 A.2d 205, 206 (Pa. 1991)).

Law and Discussion

     First and foremost, Appellant waived all issues for appeal

because     he failed to concisely and coherently identify his

matters complained       of, as ordered to do so by this Court.

According to the Pennsylvania Superior Court, the mere filing of

a timely response to the trial court's Pa.R.A.P. l925(b) order

does not automatically     equate to issue preservation. Jiricko v.

Geico Insurance Company, 947 A.2d 206, 210 (Pa. Super. 2008).

The statement is a crucial step in the process because it permits

the trial court to focus on those issues an appellant intends to

raise. _!st (internal citations omitted). Accordingly, any issues not

properly raised will be deemed waived.        kt    (internal citations

omitted).

     Pennsylvania     Courts   have    repeatedly     held   that   an

appellant waives all matters for review where he/she identifies

an outrageous number of issues in the concise statement. See

Jones v. Jones, 878 A.2d 86 (Pa. Super. 2005) (seven page,


                                 7
twenty-nine    issue statement        resulting in waiver); Signora v.

Liberty Travel, Inc., 886 A.2d 284 (Pa. Super. 2005) (appellants

admonished      for eight page,        25 issue statement and eight

page, forty-six issue statement,         but court declined    to find

waiver due to trial court opinion); Kanter v. Epstein, 866 A.2d

394 {Pa. Super. 2004) {fifteen page, fifty-five issue statement

resulting in waiver). However, " ... the number of issues raised in

a Rule 1925(b) statement does not, without more, provide a

basis upon which to deny appellate review where an appeal

otherwise complies with the mandates of appellate practice."

Eiser v. Brown & Williamson Tobacco Corp., 595 Pa. 366, 385,

938 A.2d 417, 427-428 (Pa. 2007). The Pennsylvania Supreme

Court has identified the complexity of the matter under review

as a consideration for courts to make prior to finding waiver

based on sheer volume of the concise statement.            kt at 383,

427.

       Additionally,   the   Pennsylvania       Superior   Court   has

explained that an appellant's failure to state his/her issues to be

raised on appeal in a concise manner impedes a trial court's


                                  8
ability to prepare an opinion explaining its ruling and, thus,

impedes proper appellate review. Kanter, 866 A.2d at 401.
                                  -------·-- ··--·········-·-------------
Specifically, by raising an outrageous number of issues and/or

by identifying issues which he/she never intends to raise on

appeal,    an    appellant   may           deliberately                circumvent    the

meaning    and purpose of Rule 1925(b). Id. Indeed, under

certain circumstances, our courts have held that appellants

breach    their duty of fair dealing                with the court by filing

cumbersome       statements in an effort to preclude meaningful

review. See Jones, 878 A.2d 86; Kt at 402.

     In the instant matter,           Appellant              filed a three page,

fourteen issue concise statement. Although the sheer length of

the statement may not appear excessive at first glance, one

must consider the complexity of this matter. This case involves a

straight forward       mortgage       foreclosure where                     all relevant

documents       were    presented        to      this Court and                summary

judgment granted in favor of Appellee because there were no

genuine issues of material fact to be resolved. This is not a case

that factually     or procedurally          justifies the identification              of


                                     9
fourteen issues for review by our appellate courts. Appellant's

Concise Statement clearly includes issues which are entirely

misplaced and which Appellant never intends to address with

the Superior Court. For example, Appellant identifies two issues

related to counterclaims when no counterclaims have been

filed in the matter currently before this Court. In another issue,

Appellant claims that this Court's ruling was against the weight

of the evidence when there was no trial and the case was

disposed    of   at   summary        judgment.   Aside   from   these

misrepresentations, as described below, Appellant arguably

raises two issues for review, but uses eleven numbered

paragraphs to do so. It is evident to this Court that Appellant's

Concise Statement is nothing more than an attempt to delay a

final determination in this matter. Accordingly, this Court holds

that, for the reasons stated above, Appellant waived all issues

for appellate review by filing a Statement that is neither concise

nor coherent and thwarts meaningful review.

     Second, in the event that the reviewing court does not

agree with this Court's finding of waiver, this Court has


                                10
attempted to distill from Appellant's      Concise Statement any

matters which     may    be appropriate       for review. Although
                                     ··•·"-··-··-··-··-··---·-··-----------

Appellcnt' s Concise Statement inhibits meaningful review by

this Court, due to the lack of complexity of the substance and

procedural posture of this matter, this Court has identified the

following issues for review:

      (1) Whether the trial court erred by granting Appellee's

Motion    for Summary     Judgment     where      genuine      issues of

material fact exist?

      (2) Whether the trial court erred by granting Appellee's

Motion for Summary Judgment where a cross-collateralization

clause rendered the Mortgage unlawful?

However, despite this Court's attempts         to identify issues for

review, it is worth noting that "[e]ven if the trial court correctly

guesses the issues Appellants raise on appeal and writes an

opinion pursuant to that supposition the issues are still wclved."

Kanter v. Epstein, 866 A.2d 394, 400 (Pa. Super. 2004) (citing

Commonwealth       v. Heggins, 809 A.2d 908, 911 (Pa. Super.

2002)).


                                11
             The Superior Court has explained as follows:

                     In an action for mortgage foreclosure, the
_________           .entrv of surnmory ludqmentIs _ proper.il.the..               _
                     mortgagors admit that the mortgage is in
                     default, that they have failed to pay
                     interest on the obligation, and that the
                     recorded mortgage is in the specified
                     amount. This is so even if the mortgagors
                     have not admitted the total amount of
                     the        indebtedness        in       their
                     pleadings. Cunningham      v. McWilliams,
                     714 A.2d 1054, 1056-1057 (Pa. Super. 1998)
                     {internal citations omitted); Washington
                     Federal Savings and Loan Assoc. v. Stein,
                     515 A.2d 980, 981 (Pa. Super. 1986).


             Pennsylvania     Rule of    Civil Procedure     1029(b) states

        "[a]verments in a pleading to which a responsive pleading is

        required    are admitted when not denied specifically or by

        necessary implication."      Pa.R.C.P., Rule 1029(b) {2015). "A

        general denial or a demand for proof ... shall have the effect of

        an admission." 19.:_ In First Wisconsin v. Strausser, the Court held

        that, when a defendant generally denies the amount due and

        owing the bank, the general denial must be considered an

        admission     and    tha.t   summary     judgment      is     therefore

        appropriate. First Wisconsin v. Strausser, 653 A.2d 688 {Pa. Super.


                                        12
1995). The First Wisconsin Court applied the rationale that a

defendant/ debtor, apart from the plaintiff I lender, is the only

party who would have sufficient knowledge of which to base a

specific denial. Id.

     Applying the law to the facts of this case, it is clear that

the entry of summary judgment in favor of Appellee was

proper.   In the   Answer, Appellant    purports to deny      the

allegations in averment 10 of the Complaint that he is in default

under the terms of the Mortgage for failure to pay installments

due on January 26, 2012. Such denial is not specific because it

fails to allege payments made under the Mortgage and not

otherwise stated in the Complaint. Because such information

would be within the control of Appellant, his response to

averment 10 must be deemed an admission to the event of

default on January 26, 2012. Likewise,Appellant included in the

Answer a specific denial to the amounts due and owing on the

Mortgage through May 8, 2014, while, again, failing to allege

any payments he made that were unaccounted for in the

Complaint.    Appellant's   response to averment      11   of the


                              13
            Complaint must be deemed an admission to the amounts

            remaining due and owing under the Mortgage.
--------------------------------------------

                  Further, a party seeking to avoid the entry of summary

            judgment may not rest on the pleadings. Stein, 515 A.2d at 289.

            Rather, a party attempting    to avoid the entry of summary

            judgment must demonstrate a genuine issue for trial by utilizing

            affidavits,   admissions, answers to    interrogatories, and/or

            depositions. kt In the instant matter, Appellant has completely

            failed to identify any genuine issue which remains in dispute,

            such that summary judgment should be denied, and the case

            allowed to proceed to trial. Related to Appellant's failure to

            identify a remaining issue of fact is his failure to attach any

            supportive materials to his Response that demonstrate a

            material dispute of fact. While Appellee attached multiple

            documents in support of the Motion for Summary Judgment,

            including the Mortgage and Note, affidavits, and a loan history,

            Appellant has failed to attach even one document to his

            Response. Instead, Appellant      continues to   rest on    the

            pleadings, while arguing that the entry of summary judgment


                                         14
was improper. This argument is simply against the state of the

law in this Commonwealth.     See Stein, 515 A.2d at 289.
                              -------···-··--·-······-------------

      Finally, Appellant indicates that this Court was required to

deny Appellee's     Motion for Summary Judgment because a

cross-collateralization   of his loan with a loan provided to his

former wife, Defendant      Karen Karboski, was completed      after

their divorce was finalized. Appellant alleged in his New Matter

that this rendered the Mortgage unlawful and in contravention

of the banking regulations. Also, for the first time, in his Concise

Statement, Appellant mentions a guaranty and two other loans

allegedly executed by Appellant.       As discussed above, a party

attempting    to avoid the entry of summary judgment           must

demonstrate that relevant factual issues remain through the

use of affidavits, admissions, answers to interrogatories, and/or

depositions. Stein, 515 A.2d at 289. Not only did Appellant fail to

attach any such materials to his Response to the Motion for

Summary Judgment, but he has failed to make any factual

allegations related to the other loans and guaranty, and to

properly identify any cross-collateralization    provision. Neither


                                15 ·
            Appellant's   New Matter, nor his Response to the Motion for

            Summary Judgment         provide        any identifyi"ng information   or
·-------------------··-·-····-···-··-····-----·-···-------·--------------

            include   copies    of such documents           which   appear wholly

            irrelevant to the instant mortgage foreclosure matter. As such,

            no information related to said documents or the documents

            themselves have been made of record in this case. Due to his

            failure to identify any issue of material fact related to the cross

            collateralization   clause, Appellant's vague argument is without

            merit and must fail as a matter of law.




                                      (END OF OPINION)




                                               16
Wells Fargo Bank, N.A. s/b/m              : In the Court of Common Pleas
Wachovia Bank, National                            of Luzerne County
Association

                Appel lee
                                           MORTGAGE FORECLOSURE
     vs.

Patrick F. Constantino, a/k/a
Pasquale F. Constantino, and
Karen Constantino a/k/a
Karen Ann Karboski

Patrick F. Constantino,
                 Appellant                       No. 6640 of 2014


                                     ORDER

     AND NOW, this£day                of June, 2016, the Clerk of

Judicial Records/Prothonotary is hereby directed to serve

notice of the attached Opinion pursuant to Pa. R.C.P. 236 to

the Appellants and Appellee as well furnish a copy to the

Superior Court of Pennsylvania Docket No. 607 MDA 2016.




                                 /
                             i
                                 -, _. Lesa S. Gelb, J




                                     17
cc:

Mario J. Hanyon, Esquire

Phelan Hallinan Diamond     & Jones, LLP

1617 J.F.K. Blvd., Suite 1400
One Penn Center Plaza
Philadelphia, PA 19103


Andrew Katsock, Esquire
15 Sunrise Drive
Wilkes-Barre, PA 18705




                                18